NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER          Thirteenth District of Texas             956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                        June 29, 2015

      Hon. Gilbert Lozano
      District Clerk
      546 W. Hidalgo Ave.
      Raymondville, TX 78580
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00257-CV
      Tr.Ct.No. 2009-CV-0010-A
      Style:    VIVIANA SOSA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
                ESTATE OF DESTINY SOSA, A DECEASED CHILD, AND JESSE SOSA v.
                UNION PACIFIC RAILROAD COMPANY AND ERNESTO ORTEGON


            The mandate in the above cause inadvertently issued on June 29, 2015 is
      hereby WITHDRAWN by this Court. Should you have any questions, please feel free to
      contact me.

                                           Very truly yours,



                                           Cecile Foy Gsanger, Clerk

      CFG:ch

      cc:   Hon. J. Lynn Watson (DELIVERED VIA E-MAIL)
            Hon. Marc G. Rosenthal (DELIVERED VIA E-MAIL)
            Hon. Norton A. Colvin Jr. (DELIVERED VIA E-MAIL)
            Hon. David I. Schoen (DELIVERED VIA E-MAIL)
            Hon. Mitchell Craig Chaney (DELIVERED VIA E-MAIL)
            Hon. Kent Geoffrey Rutter (DELIVERED VIA E-MAIL)